J-S39043-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
JAMES FRAZIER,                            :
                                          :
                  Appellant               :           No. 3555 EDA 2013

    Appeal from the Judgment of Sentence entered on December 13, 2013
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division, No(s): CP-51-CR-0010069-2012;
                            CP-51-CR-0010070-2012

BEFORE: BOWES, OTT and MUSMANNO, JJ.

JUDGEMENT ORDER BY MUSMANNO, J.:                       FILED JULY 10, 2015

      James Frazier (“Frazier”) appeals from the judgment of sentence

imposed following his convictions of two counts of third degree murder, and

one count each of conspiracy and retaliation against a witness.        See 18

Pa.C.S.A. §§ 2502(c), 903(c), 4953(a). We affirm.

      On September 13, 2013, a jury found Frazier guilty of the above-

mentioned charges rising out of the murders of Rodney Ramseur, Jr. and

Latia Jones. The trial court sentenced Frazier to life in prison as required by

Pennsylvania law.1    Frazier filed a timely Notice of Appeal and a court

ordered Concise Statement of Matters Complained of on Appeal.




1
  See 42 Pa.C.S.A. § 9715(a) (stating that any person convicted of third
degree murder who has previously been convicted at any time of murder
shall be sentenced to life in prison).
J-S39043-15


      In his 1925(b) Concise Statement of Matters Complained of on Appeal,

Frazier raises the following questions for our review:

      1. [Whether] the [trial c]ourt erred in allowing the
      Commonwealth to elicit from its witness specific facts about a
      narcotics arrest for which[,] as of the date of the trial[, Frazier]
      had not been convicted[?]

      2. [Whether] the [trial c]ourt erred in allowing the
      Commonwealth to provide to the jury, during its closing
      argument,      statements    of law   with   respect   to   the
      Commonwealth’s ability (or lack thereof) to have arrested other
      individuals involved in the offense who were identified by
      [Frazier] in his confession[?]

Concise Statement, 4/29/14.

      In his brief, Frazier argues that the evidence was not sufficient to

sustain his convictions, and the trial court erred in failing to either grant a

mistrial or replace jurors when members of the jury observed an argument

between Frazier’s half-brother and one of the victim’s father. See Brief for

Appellant at 8, 17-24. Frazier did not raise these issues in his Rule 1925(b)

Concise Statement. See Concise Statement, 4/29/14; see also Trial Court

Opinion, 9/2/14, at 3-7 (wherein the trial court addressed the claims raised

in the Concise Statement). Therefore, Frazier’s claims are waived on appeal.

See Pa.R.A.P. 1925(b)(4)(vii) (stating that “issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived”); see also Commonwealth v. Hill, 16 A.3d

484, 494 (Pa. 2011) (stating that “any issues not raised in a Rule 1925(b)

statement will be deemed waived”).



                                  -2-
J-S39043-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/10/2015




                               -3-